EXHIBIT 10.3

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT effective as of August 3, 2016 between Marinus
Pharmaceuticals, Inc. (the “Company”), a Delaware corporation, and Albena
Patroneva (the “Employee”).

Recital:

The parties hereto desire to enter into this Agreement to provide for the
employment of the Employee by the Company and for certain other matters in
connection with such employment, all as set forth more fully in this Agreement.

NOW, THEREFORE, in consideration of the premises and covenants set forth herein,
and intending to be legally bound hereby, the parties to this Agreement hereby
agree as follows:

1. Duties.  The Company agrees that the Employee shall be employed by the
Company to serve as Vice President and Chief Medical Officer of the
Company.  The Employee shall report to the Chief Executive Officer of the
Company (the “CEO”).  The Employee agrees to be so employed by the Company and
to devote her best efforts and substantially all of her business time to advance
the interests of the Company and to perform the duties customarily incident to
the position of Chief Medical Officer and such other duties assigned to the
Employee by the CEO, provided such other duties are commensurate with the
Employee’s employment level at the Company.

 

2. Term.  The Employee’s employment under this Agreement shall continue in
effect until terminated pursuant to Section 4 of this Agreement.

 

3. Compensation.

(a) Salary.  During the term of the Employee’s employment under this Agreement,
the Employee shall be paid an annual salary at the rate of not less than
$345,000 (the “Base Salary”).  The Base Salary may be increased from time to
time by the Board of Directors or its compensation committee (the “Board”).  The
Board shall review the Base Salary at least annually after the end of each
fiscal year of the Company.  The Base Salary shall be paid in accordance with
the Company’s regular payroll practices.

(b) Annual Bonus.  At the end of each fiscal year of the Company that ends
during the term of this Agreement, the Board shall consider the award of a
performance bonus to the Employee for such fiscal year in an amount of up to 40%
of the Employee’s Base Salary (the “Target Bonus”) based upon the achievement of
performance objectives established annually by the Board.  Whether the
performance objectives for any year have been achieved by the Employee shall be
determined by the Board.  Notwithstanding the foregoing, all bonuses shall be
paid within two and one-half months after the close of each year.



--------------------------------------------------------------------------------

 



(c) Equity Incentive Programs.  The Employee shall also be eligible to
participate in other equity incentive programs established by the Company from
time to time to provide stock options and other equity-based incentives to key
employees of the Company in accordance with the terms of those programs.  All
stock options and restricted stock awards granted to the Employee that vest over
time shall, if the Employee’s employment is terminated by the Company without
Cause in accordance with Section 4(d) or the Employee resigns from the Company’s
employ for Good Reason in accordance with Section 4(e), in each case upon or
during the twelve-month period that immediately follows a Change of Control (as
defined in Section 4(h)), become fully vested upon the termination of the
Employee’s employment to the extent permitted by the terms of the applicable
plan and subject to the satisfaction by the Employee of the requirements of
Section 4(g) of this Agreement.

(d) Vacation and Fringe Benefits.  The Employee shall be entitled to 20 days’
paid vacation, plus an additional two floating holidays and two personal days,
as per Company policy as in effect from time to time.  The Employee shall be
entitled to participate in all insurance and other fringe benefit programs of
the Company to the extent and on the same terms and conditions as are accorded
to other officers and key employees of the Company. 

(e) Reimbursement of Expenses.  The Employee shall be reimbursed for all normal
items of travel, entertainment and miscellaneous business expenses reasonably
incurred by the Employee on behalf of the Company, provided that such expenses
are documented and submitted in accordance with the reimbursement policies of
the Company as in effect from time to time.

(f) Entire Compensation.  The compensation provided for in this Agreement shall
constitute full payment for the services to be rendered by the Employee to the
Company hereunder. 

4. Termination.

(a) Death.  This Agreement shall automatically terminate effective as of the
date of the Employee’s death, in which event the Company shall not have any
further obligation or liability under this Agreement except that the Company
shall pay to the Employee’s estate:  (i) any portion of the Employee’s Base
Salary for the period up to the Employee’s date of death that has been earned
but remains unpaid; and (ii) any benefits that have accrued to the Employee
under the terms of the employee benefit plans of the Company, which benefits
shall be paid in accordance with the terms of those plans.

(b) Total Disability.  The Company may terminate the employment of the Employee
immediately upon written notice to the Employee in the event of the Disability
(as that term is hereinafter defined) of the Employee, in which event, the
Company shall not have any further obligation or liability under this Agreement
except that the Company shall pay to the Employee:  (i) any portion of the
Employee’s Base Salary for the period up to the date of termination that has
been earned but remains unpaid; and (ii) any benefits that have accrued to the
Employee under the terms of the employee benefit plans of the Company, which
benefits shall be paid in accordance with the terms of those plans.  For
purposes of this Agreement, the term “Disability” shall mean an illness,
incapacity or a mental or physical condition that renders

2

--------------------------------------------------------------------------------

 



the Employee unable or incompetent to carry out the job responsibilities that
the Employee held or the tasks that the Employee was assigned at the time the
disability commenced, as determined by the Board and supported by the opinion of
a physician.  The Employee shall fully cooperate with the physician retained to
furnish such opinion, including submitting to such examinations and tests as may
be requested by the physician.

(c) Termination by the Company for Cause.  The Company may terminate the
Employee’s employment hereunder upon written notice to the Employee for any of
the following reasons:  (i) the Employee’s misuse of alcoholic beverages,
controlled substances or other narcotics, which misuse has had or is reasonably
likely to have a material adverse effect on the business or financial affairs of
the Company or the reputation of the Company; (ii) failure by the Employee to
cooperate with the Company in any investigation or formal proceeding; (iii) the
commission by the Employee of, or a plea by the Employee of guilty or nolo
contendere with respect to, or conviction of the Employee for, a felony (or any
lesser included offense or crime in exchange for withdrawal of a felony
indictment or charged crime that might result in a penalty of incarceration), a
crime involving moral turpitude, or any other offense that results in or could
result in any prison sentence; (iv) adjudication as an incompetent; (v) a breach
by the Employee of any material term of this Agreement, including the Employee’s
failure to faithfully, diligently and adequately perform the Employee’s duties
under this Agreement, that is not corrected within ten days after written notice
from the Company, which notice shall set forth the nature of the breach; (vi)
violation in any material respect of any of the Company’s rules, regulations or
policies; (vii) gross insubordination by the Employee in the performance of the
Employee’s duties under this Agreement; (viii) engaging in any conduct, action
or behavior that, in the reasonable opinion of the Company, has had a material
adverse effect on the reputation of the Company or the Employee; (ix) any
continued or repeated absence from the Company, unless the absence is approved
or excused by the CEO or the result of the Employee’s illness, disability or
incapacity (in which event the provisions of Section 4(b) hereof shall control);
or (x) misappropriation of any funds or property of the Company, theft,
embezzlement or fraud.  In the event that the Company shall discharge the
Employee pursuant to this Section 4(c), the Company shall not have any further
obligation or liability under this Agreement, except that the Company shall pay
to the Employee:  (i) any portion of the Employee’s Base Salary for the period
up to the date of termination that has been earned but remains unpaid; and (ii)
any benefits that have accrued to the Employee under the terms of the employee
benefit plans of the Company, which benefits shall be paid in accordance with
the terms of those plans.

(d) Other Termination by the Company.  The Company may terminate the employment
of the Employee for any reason other than one specified in Section 4(b) or 4(c)
hereof immediately upon written notice to the Employee, in which event the
Employee shall be entitled to receive:  (i) any portion of the Employee’s Base
Salary for the period up to the date of termination that has been earned but
remains unpaid; (ii) any benefits that have accrued to the Employee under the
terms of any employee benefit plans of the Company, which benefits shall be paid
in accordance with the terms of those plans; and (iii) subject to the
satisfaction of the provisions of Section 4(g) and the compliance by the
Employee with all terms and provisions of this Agreement that survive the
termination of the Employee’s employment by the Company, (A) the Employee’s Base
Salary for a period of nine months, less applicable taxes and withholdings,
payable in accordance with the Company’s regular payroll practices, with an
accelerated payment of any balance upon the occurrence of a Change in Control;
provided,

3

--------------------------------------------------------------------------------

 



however, that if such termination of employment shall occur within three months
before or within twelve months after the occurrence of a Change in Control (such
period being referred to herein as the “Change of Control Period”), the
severance payable to the Employee shall be increased to an amount equal to the
Employee’s Base Salary for a period of eighteen months and be payable in a
single lump sum payment, less applicable taxes and withholdings; (B) payment or
reimbursement (upon presentation of proof of payment) of the Employee’s medical
insurance premiums at the same level as was in effect on the termination date
for a period of nine months, which period shall increase to eighteen months if
such termination of employment shall occur within the Change in Control Period;
and (C) if such termination shall occur within the Change in Control Period, an
amount equal to the Employee’s Target Bonus for the year in which such
employment termination shall occur prorated based on the relative number of days
in such year during which the Employee was employed by the Company and/or its
successor in the Change in Control, payable in a single lump sum payment, less
applicable taxes and withholdings.  Any severance payments and lump sum payments
due hereunder shall commence as soon as administratively feasible within 60 days
after the date of the Employee’s termination of employment provided the Employee
has timely executed and returned the Release referred to in Section 4(g) and, if
a revocation period is applicable, the Employee has not revoked the Release;
provided, however, that if the 60-day period begins in one calendar year and
ends in a second calendar year, the severance payments shall begin to be paid in
the second calendar year.  On the date that severance payments commence, the
Company will pay the Employee in a single lump sum payment, less applicable
taxes and withholding, the severance payments that the Employee would have
received on or prior to such date but for the delay imposed by the immediately
preceding sentence, with the balance of the severance payments to be paid as
originally scheduled.

(e) Termination by the Employee for Good Reason.  The Employee may terminate her
employment by providing written notice to the Company of a breach constituting
Good Reason.  “Good Reason” shall be deemed to exist with respect to any
termination of employment by the Employee for any of the following reasons:  (i)
a reassignment of the Employee to a location outside the Greater Philadelphia
area; (ii) any material failure by the Company to comply with any material term
of this Agreement; (iii) the demotion of the Employee to a lesser position than
described in Section 1 hereof or a substantial diminution of the Employee’s
authority, duties or responsibilities as in effect on the date of this Agreement
or as hereafter increased; or (iv) a material diminution of the Executive’s Base
Salary and benefits, in the aggregate, unless such reduction is part of a
Company-wide reduction in compensation and/or benefits for all of its senior
executives; provided, however, that Good Reason shall not include a termination
of the Employee’s employment pursuant to Section 4(b) or 4(c) hereof or,
following a Change in Control, a reduction in title, position, responsibilities
or duties solely by virtue of the Company being acquired and made part of a
larger entity or operated as a subsidiary.  If the Employee shall terminate the
Employee’s employment hereunder for Good Reason, the Employee shall be entitled
to receive the same payments and benefits on the same terms and conditions as
would be applicable upon a termination of the Employee’s employment by the
Company without Cause, as provided in Section 4(d) and subject to the
satisfaction of the other provisions of this Section 4(e).  The Employee may not
resign with Good Reason pursuant to this Section 4(e), and shall not be
considered to have done so for any purpose of this Agreement, unless (A) the
Employee, within 60 days after the initial existence of the act or failure to
act by the Company that constitutes “Good Reason” within the meaning of this

4

--------------------------------------------------------------------------------

 



Agreement, provides the Company with written notice that describes, in
particular detail, the act or failure to act that the Employee believes to
constitute “Good Reason” and identifies the particular clause of this Section
4(e) that the Employee contends is applicable to such act or failure to act; (B)
the Company, within 30 days after its receipt of such notice, fails or refuses
to rescind such act or remedy such failure to act so as to eliminate “Good
Reason” for the termination by the Employee of the Employee’s employment
relationship with the Company, and (C) the Employee actually resigns from the
employ of the Company on or before that date that is six calendar months after
the initial existence of the act or failure to act by the Company that
constitutes “Good Reason.”  If the requirements of the preceding sentence are
not fully satisfied on a timely basis, then the resignation by the Employee from
the Employee’s employment with the Company shall not be deemed to have been for
“Good Reason,” the Employee shall not be entitled to any of the benefits to
which the Employee would have been entitled if the Employee had resigned the
Employee’s employment with the Company for “Good Reason,” and the Company shall
not be required to pay any amount or provide any benefit that would otherwise
have been due to the Employee under this Section 4(e) had the Employee resigned
with “Good Reason.”

(f) Other Termination by the Employee.  The Employee may terminate the
Employee’s employment for any reason other than one specified in Section 4(e)
upon at least 30 days’ prior written notice to the Company, which notice shall
specify the effective date of the termination.  In the event the Employee shall
terminate the Employee’s employment pursuant to this Section 4(f), the Company
shall not have any further obligation or liability under this Agreement, except
that the Company shall pay to the Employee:  (i) any portion of the Employee’s
Base Salary for the period up to the date of termination that has been earned
but remains unpaid; and (ii) any benefits that have accrued to the Employee
under the terms of the employee benefit plans of the Company, which benefits
shall be paid in accordance with the terms of those plans.

(g) Execution of Release.  The Employee shall not be entitled to any payments or
benefits under Sections 4(d) or 4(e) unless the Employee executes and does not
revoke a Release and Agreement (the “Release”), as drafted at the time of the
Employee’s termination of employment, including, but not limited to:

(i) an unconditional release of all rights to any claims, charges, complaints,
grievances, known or unknown to the Employee, against the Company, its
affiliates or assigns, through the date of the Employee’s termination from
employment other than post-termination payments and benefits pursuant to this
Agreement;

(ii) a representation and warranty that the Employee has not filed or assigned
any claims, charges, complaints, or grievances against the Company, its
affiliates, or assigns;

(iii) an agreement not to use, disclose or make copies of any confidential
information of the Company, as well as to return any such confidential
information and property to the Company upon execution of the Release;

5

--------------------------------------------------------------------------------

 



(iv) a mutual agreement to maintain the confidentiality of the Release or
disclose the reasons for any termination of employment;

(v) an agreement not to disparage the Company or its officers, directors,
stockholders, products or business; and

(vi) an agreement to indemnify the Company, or its affiliates or assigns, in the
event that the Employee breaches any portion of this Agreement or the Release.

Notwithstanding any provision of this Agreement to the contrary, in no event
shall the timing of the Employee’s execution of the Release, directly or
indirectly, result in the Employee designating the calendar year of payment, and
if a payment that is subject to execution of the Release could be made in more
than one taxable year, payment shall be made in the later taxable year.

(h) Definition of Change in Control.  As used in this Agreement, the term
“Change in Control” means:

(i) any merger or consolidation in which voting securities of the Company
possessing more than 50% of the total combined voting power of the Company’s
outstanding securities are transferred to a person or persons different from the
person holding those securities immediately prior to such transaction and the
composition of the Board following such transaction is such that the directors
of the Company prior to the transaction constitute less than 50% of the Board
membership following the transaction;

(ii) any acquisition, directly or indirectly, by a person or related group of
persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company) of
beneficial ownership of voting securities of the Company possessing more than
50% of the total combined voting power of the Company’s outstanding securities;
provided, however, that, no Change in Control shall be deemed to occur by reason
of the acquisition of shares of the Company’s capital stock by an investor or
group of investors in the Company in a capital-raising transaction; or

(iii) any sale, transfer, exclusive worldwide license or other disposition of
all or substantially all of the assets of the Company; or

(iv) within any 24-month period beginning on or after the date hereof, the
persons who were directors of the Company immediately before the beginning of
such period (the “Incumbent Directors”) shall cease (for any reason other than
death) to constitute at least a majority of the Board of Directors of the
Company or the board of directors of any successor to the Company, provided that
any director who was not a director as of the date hereof shall be deemed to be
an Incumbent Director if such director was elected to the Board by, or on the
recommendation of or with the approval of, at least two-thirds of the directors
who then qualified as Incumbent Directors either actually or by prior operation
of this Section 4(h)(iv), unless such election, recommendation or approval was
the result of an actual or threatened contested election of directors pursuant
to Regulation 14A under the Securities Exchange Act of 1934 or any successor
provision.

6

--------------------------------------------------------------------------------

 



(i) Base Salary Continuation.  The Base Salary continuation set forth in
Sections 4(d) and (e) above shall be intended either (i) to satisfy the safe
harbor set forth in the regulations issued under section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) (Treas. Regs. 1.409A-1(n)(2)(ii))
or (ii) be treated as a Short-term Deferral as that term is defined under Code
section 409A (Treas. Regs. 1.409A-1(b)(4)).  To the extent such continuation
payments exceed the applicable safe harbor amount or do not constitute a
Short-term Deferral, the excess amount shall be treated as deferred compensation
under Code section 409A and as such shall be payable pursuant to the following
schedule: such excess amount shall be paid via standard payroll in periodic
installments in accordance with the Company’s usual practice for its senior
executives.  Solely for purposes of Code section 409A, each installment payment
is considered a separate payment.  Notwithstanding any provision in this
Agreement to the contrary, in the event that the Employee is a “specified
employee” as defined in Section 409A, any continuation payment, continuation
benefits or other amounts payable under this Agreement that would be subject to
the special rule regarding payments to “specified employees” under Section
409A(a)(2)(B) of the Code shall not be paid before the expiration of a period of
six months following the date of the Employee’s termination of employment or
before the date of the Employee’s death, if earlier.

(j) Parachute Provisions.  Notwithstanding any provisions of this Agreement to
the contrary:

(i) If any of the payments or benefits received or to be received by the
Employee in connection with the Employee’s termination of employment in respect
of a Change in Control, whether pursuant to the terms of this Agreement or any
other plan, arrangement or agreement with the Company (all such payments and
benefits, being hereinafter referred to as the “Total Payments”), would be
subject to the excise tax (the “Excise Tax”) imposed under Section 4999 of the
Code, the Employee shall receive the Total Payments and be responsible for the
Excise Tax; provided, however that the Employee shall not receive the Total
Payments and the Total Payments shall be reduced to the Safe Harbor Amount
(defined below) if (A) the net amount of such Total Payments, as so reduced to
the Safe Harbor Amount (and after subtracting the net amount of federal, state
and local income taxes on such reduced Total Payments) is greater than or equal
to (B) the net amount of such Total Payment without such reduction (but after
subtracting the net amount of federal, state and local income taxes on such
Total Payments and the amount of Excise Tax to which the Employee would be
subject in respect of such unreduced Total Payments).  The “Safe Harbor Amount”
is the amount to which the Total Payments would hypothetically have to be
reduced so that no portion of the Total Payments would be subject to the Excise
Tax.

(ii) For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (A) all of the
Total Payments shall be treated as “parachute payments” (within the meaning of
Section 280G(b)(2) of the Code) unless, in the opinion of tax counsel (“Tax
Counsel”) selected by the accounting firm that was, immediately prior to the
Change in Control, the Company’s independent auditor (the “Auditor”), such
payments or benefits (in whole or in part) do not constitute parachute payments,
including by reason of Section 280G(b)(4)(A) of the Code, (B) all “excess
parachute payments” within the meaning of Section 280G(b)(1) of the Code shall
be treated as subject to the Excise Tax unless, in the opinion of Tax Counsel,
such excess parachute payments (in whole or in part)

7

--------------------------------------------------------------------------------

 



represent reasonable compensation for services actually rendered (within the
meaning of Section 280G(b)(4)(B) of the Code) in excess of the base amount
(within the meaning of Section 280G(b)(3) of the Code) allocable to such
reasonable compensation, or are otherwise not subject to the Excise Tax, and (C)
the value of any noncash benefits or any deferred payment or benefit shall be
determined by the Auditor in accordance with the principles of Sections
280G(d)(3) and (4) of the Code.  If the Auditor is prohibited by applicable law
or regulation from performing the duties assigned to it hereunder, then a
different auditor, acceptable to both the Company and Employee, shall be
selected.  The fees and expenses of Tax Counsel and the Auditor shall be paid by
the Company.

(iii) In the event it is determined that the Safe Harbor Amount is payable to
Employee, then the severance payments provided under this Agreement that are
cash shall first be reduced on a pro rata basis, and the non-cash severance
payments shall thereafter be reduced on a pro rata basis, to the extent
necessary so that no portion of the Total Payments is subject to the Excise Tax.

5. Restrictive Covenant Agreement.  The Non-Disclosure, Invention Assignment,
Non-Solicitation and Non-Compete Agreement executed by the Employee on December
29, 2014 (the “Restrictive Covenant Agreement”) shall remain in full force and
effect in accordance with its terms and shall survive the termination of this
Agreement in accordance with the terms of the Restrictive Covenant Agreement.

 

6. Supersedes Other Agreements.  This Agreement supersedes and is in lieu of any
and all other employment arrangements between the Employee and the Company, but
shall not supersede the Restrictive Covenant Agreement or any existing
confidentiality, nondisclosure, invention assignment or non-compete agreement
between the Employee and the Company.

 

7. Amendments.  Any amendment to this Agreement shall be made in writing and
signed by the parties hereto.

 

8. Enforceability.  If any provision of this Agreement shall be invalid or
unenforceable, in whole or in part, then such provision shall be deemed to be
modified or restricted to the extent and in the manner necessary to render the
same valid and enforceable, or shall be deemed excised from this Agreement, as
the case may require, and this Agreement shall be construed and enforced to the
maximum extent permitted by law as if such provision had been originally
incorporated herein as so modified or restricted or as if such provision had not
been originally incorporated herein, as the case may be.

 

9. Construction.  This Agreement shall be construed and interpreted in
accordance with the internal laws of the Commonwealth of Pennsylvania.

 

10. Assignment.

(a) By the Company.  The rights and obligations of the Company under this
Agreement shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company.  This Agreement may be assigned by the
Company without the consent of the Employee.

8

--------------------------------------------------------------------------------

 



(b) By the Employee.  This Agreement and the obligations created hereunder may
not be assigned by the Employee, but all rights of the Employee hereunder shall
inure to the benefit of and be enforceable by the Employee’s heirs, devisees,
legatees, executors, administrators and personal representatives.

11. Notices.  All notices required or permitted to be given hereunder shall be
in writing and shall be deemed to have been given when mailed by certified mail,
return receipt requested, or delivered by a national overnight delivery service
addressed to the intended recipient as follows:

 

If to the Company:

Marinus Pharmaceuticals, Inc.
3 Radnor Corporate Center
100 Matsonford Road, Suite 304
Radnor, PA  19087
Attention:  Chairman of the Board

 

If to the Employee:

 

Albena Patroneva, M.D., MBA
205 Church Street
Wayne, PA  19087

 

Any party may from time to time change its address for the purpose of notices to
that party by a similar notice specifying a new address, but no such change
shall be deemed to have been given until it is actually received by the party
sought to be charged with its contents.

12. Waivers.  No claim or right arising out of a breach or default under this
Agreement shall be discharged in whole or in part by a waiver of that claim or
right unless the waiver is supported by consideration and is in writing and
executed by the aggrieved party hereto or such party’s duly authorized agent.  A
waiver by any party hereto of a breach or default by the other party hereto of
any provision of this Agreement shall not be deemed a waiver of future
compliance therewith, and such provisions shall remain in full force and effect.

 

13. Section 409A.    It is intended that this Agreement be drafted and
administered in compliance with section 409A of the Code, including, but not
limited to, any future amendments to Code section 409A, and any other Internal
Revenue Service or other governmental rulings or interpretations (together,
“Section 409A”) issued pursuant to Section 409A so as not to subject the
Employee to payment of interest or any additional tax under Code section
409A.  The parties intend for any payments under this Agreement to either
satisfy the requirements of Section 409A or to be exempt from the application of
Section 409A, and this Agreement shall be construed and interpreted
accordingly.  In furtherance thereof, if payment or provision of any amount or
benefit hereunder that is subject to Section 409A at the time specified herein
would subject such amount or benefit to any additional tax under Section 409A,
the payment or provision of such amount or benefit shall be postponed to the
earliest commencement date on which the payment or provision of such amount or
benefit could be made without incurring such additional tax.  In addition, to

9

--------------------------------------------------------------------------------

 



the extent that any Internal Revenue Service guidance issued under Section 409A
would result in the Employee being subject to the payment of interest or any
additional tax under Section 409A, the parties agree, to the extent reasonably
possible, to amend this Agreement in order to avoid the imposition of any such
interest or additional tax under Section 409A, which amendment shall have the
minimum economic effect necessary and be reasonably determined in good faith by
the Company and the Employee.

 

14. Survival of Covenants.  Each provision of this Agreement that, by its terms,
is intended to continue beyond the termination of the Employee’s employment
shall continue in effect thereafter.

 

(Signature page follows.)

IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first above written.

MARINUS PHARMACEUTICALS, INC.


By: /s/ Christopher M. Cashman
Christopher M. Cashman,
President and CEO



/s/ Albena Patroneva
Albena Patroneva

 

 

10

--------------------------------------------------------------------------------